Case 7:18-cv-00160-LSC Document 95-1 Filed 03/04/19 Page 1 of 10            FILED
                                                                   2019 Mar-04 PM 07:00
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA


                            TAB F

              Declaration of Herschel Walker
Case 7:18-cv-00160-LSC Document 95-1 Filed 03/04/19 Page 2 of 10
Case 7:18-cv-00160-LSC Document 95-1 Filed 03/04/19 Page 3 of 10
Case 7:18-cv-00160-LSC Document 95-1 Filed 03/04/19 Page 4 of 10
Case 7:18-cv-00160-LSC Document 95-1 Filed 03/04/19 Page 5 of 10
Case 7:18-cv-00160-LSC Document 95-1 Filed 03/04/19 Page 6 of 10
Case 7:18-cv-00160-LSC Document 95-1 Filed 03/04/19 Page 7 of 10
Case 7:18-cv-00160-LSC Document 95-1 Filed 03/04/19 Page 8 of 10
Case 7:18-cv-00160-LSC Document 95-1 Filed 03/04/19 Page 9 of 10
Case 7:18-cv-00160-LSC Document 95-1 Filed 03/04/19 Page 10 of 10
